 

 

Exhibit 10.3

INTERCREDITOR AND SUBORDINATION AGREEMENT

This INTERCREDITOR AND SUBORDINATION AGREEMENT (this “Agreement”), dated as of
April 20, 2020, is made by and among each Existing Noteholder (as defined
herein), Kenneth Potashner, as collateral agent for the Existing Noteholders (in
such capacity, the “Existing Collateral Agent” and together with the Existing
Noteholders, the “Existing Secured Parties”), ALTO OPPORTUNITY MASTER FUND, SPC
- SEGREGATED MASTER PORTFOLIO B, as collateral agent for the holders of the
Senior Notes (as defined below) (in such capacity, the “Senior Collateral
Agent”), and One Stop Systems, Inc., a Delaware corporation (“Obligor”).

WHEREAS, the Obligor has heretofore issued $1,800,000 in aggregate principal
amount of its senior secured promissory notes (collectively, the “Existing
Notes”) pursuant to a Note and Warrant Purchase Agreement dated as of April 4,
2019 (the “Existing Purchase Agreement”) among the Obligor and the investors
parties thereto (collectively, the “Existing Noteholders”);

WHEREAS, as of the date hereof, $786,124.68 aggregate principal amount of the
Existing Notes remain outstanding;

WHEREAS, the Existing Noteholders, collectively, own 100% of the outstanding
Existing Notes;

WHEREAS, pursuant to a Security Agreement dated as of April 4, 2019 (the
“Existing Security Agreement”) by and among the Existing Noteholders, the
Obligor and the Existing Collateral Agent, Obligor has granted to Existing
Collateral Agent (for the ratable benefit of the Existing Noteholders), a lien
and security interest in the collateral described in the Existing Security
Agreement;

WHEREAS, the Obligor and each party listed as a “Buyer” on the Schedule of
Buyers (each a “Buyer” and collectively, the “Buyers”) attached to the
Securities Purchase Agreement, dated as of April 20, 2020, by and among the
Obligor and the Buyers (the “Senior Purchase Agreement”), are parties to the
Senior Purchase Agreement pursuant to which the Obligor shall be required to
sell, and the Buyers shall purchase or have the right to purchase, the “Notes”
issued pursuant thereto (as such “Notes” may be amended, modified, supplemented,
extended, renewed, restated or replaced from time to time in accordance with the
terms thereof, collectively, the “Senior Notes”);

WHEREAS, pursuant to a Security Agreement, dated as of April 20, 2020, by and
between Obligor and the Senior Collateral Agent (the “Senior Security
Agreement”), Obligor has granted to the Senior Collateral Agent, for the benefit
of the Senior Secured Parties (as defined herein), a lien and security interest
in the collateral described in the Senior Security Agreement; and

 

--------------------------------------------------------------------------------

 

WHEREAS, each Existing Secured Party and the Senior Collateral Agent wish to
enter into this Agreement to establish their respective rights and priorities in
the Collateral and their claims against the Obligor.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, each Existing Secured Party, the Senior Collateral Agent
and the Obligor (each, a “Party” and collectively, the “Parties”) hereby agree
as follows:

1.Definitions; Rules of Construction.

a.Terms Defined Above and in the Recitals.  As used in this Agreement, certain
capitalized terms used herein shall have the respective meanings indicated in
the opening paragraph hereof and in the above Recitals.

b.Other Definitions.  As used in this Agreement, the following terms shall have
the following meanings:

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended, and any successor statute.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other Equity Interests of such Person.

“Cash and Cash Equivalents” means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.

“Cash Collateral” means any Collateral consisting of Cash and Cash Equivalents,
any security entitlement (as defined in the UCC) and any financial assets (as
defined in the UCC).

“Collateral” means the assets and properties of the Obligor upon which any
Existing Secured Party or the Senior Collateral Agent has or hereafter acquires
a Lien, whether now owned or hereafter acquired by the Obligor, together with
all rents, issues, profits, products, and Proceeds thereof.

“Control Collateral” means any Collateral consisting of a certificated security
(as defined in the UCC), investment property (as defined in the UCC), a deposit
account (as defined in the UCC) and any other Collateral as to which a Lien may
be perfected through physical possession or control by a secured party or any
agent therefor.

“Discharge” means, with respect to any Indebtedness, payment in full in cash of
such Indebtedness after or concurrently with termination of all commitments to
extend credit under the Existing Documents or the Senior Documents, as the case
may be.

-2-

 

--------------------------------------------------------------------------------

 

“Equity Interests” means Capital Stock and all warrants, options, or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Event of Default” shall mean, individually and collectively, any “Event of
Default” as defined in the Existing Security Agreement or any “Event of Default”
as defined in the Senior Notes.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale or other disposition pursuant to Article 9 of the
UCC, (b) the exercise of any right or remedy provided to a secured creditor or
otherwise on account of a Lien under the Existing Documents, the Senior
Documents, and applicable law, in an Insolvency Proceeding or otherwise,
including the election to retain Collateral in satisfaction of a Lien, (c) the
taking of any action or the exercise of any right or remedy in respect of the
collection on, set-off against, marshaling of, or foreclosure on the Collateral
or the Proceeds of Collateral, (d) the sale, conveyance, assignment, transfer,
lease, license, or other disposition of all or any portion of the Collateral, by
private or public sale, other disposition or any other means permissible under
applicable law, (e) the solicitation of bids from third parties to conduct the
liquidation of all or a material portion of Collateral, (f) the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting and selling the Collateral, and (g) the exercise of any
other enforcement rights or secured creditor remedy relating to the Collateral
(including the exercise of any voting rights relating to any Capital Stock and
including any right of recoupment or set-off) whether under the Existing
Documents, the Senior Documents, applicable law, in an Insolvency Proceeding or
otherwise.

“Existing Documents” means the Existing Notes, the Existing Security Agreement,
and any other security, collateral, ancillary or other document entered into in
connection with or related to the Existing Notes or the indebtedness thereunder,
as any such document may be amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time in accordance with
this Agreement.

“Existing Indebtedness” means all obligations and all other amounts owing, due
or secured under the terms of the Existing Notes, the Existing Security
Agreement, including without limitation all principal, premium, interest, fees,
attorneys’ fees, costs, charges, expenses, reimbursement obligations, any
obligation to post cash collateral in respect of letters of credit or
indemnities in respect thereof, indemnities, guarantees, and all other amounts
payable under any Existing Document or in respect thereof (including, in each
case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to the Obligor or any other Person, or that would have
accrued or become due under the terms of the Existing Documents but for the
effect of the Insolvency Proceeding or other applicable law, and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in any Insolvency Proceeding).

“Existing Junior Indebtedness” has the meaning set forth in Section 2c hereof.

“Existing Pari Passu Indebtedness” has the meaning set forth in Section 2c
hereof.

-3-

 

--------------------------------------------------------------------------------

 

“Governmental Authority” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

“Indebtedness” means, collectively, the Existing Indebtedness and the Senior
Indebtedness.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Authority or any department or agency thereof.

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC with
respect to the Collateral, and (ii) whatever is recoverable or recovered when
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.”

“Pro Rata Pari Passu Basis” means the allocation on an equal priority basis of
payments or distributions to the Senior Secured Parties on account of the Senior
Indebtedness and to Existing Secured Parties on account of the Existing Pari
Passu Indebtedness, pro rata according to the then outstanding principal amounts
of the Senior Indebtedness and the Existing Pari Passu Indebtedness.

“Recovery” has the meaning set forth in Section 5c.

“Senior Documents” means the Senior Purchase Agreement, the Senior Notes, the
Senior Security Agreement, and any other security, collateral, ancillary or
other document

-4-

 

--------------------------------------------------------------------------------

 

entered into in connection with or related to the Senior Purchase Agreement or
the Senior Notes, as any such document may be amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
in accordance with this Agreement.

“Senior Indebtedness” means all “Obligations” (as such term is defined in the
Senior Security Agreement).

“Senior Secured Parties” means the Senior Collateral Agent and the holders of
the Senior Notes.

“UCC” means the Uniform Commercial Code as enacted and in effect from time to
time in the State of New York, or the Uniform Commercial Code of the
jurisdictions which govern the perfection of the security interest in the
particular item of the Obligors’ property to which the definition is applied.

c.Rules of Construction.  Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Article, section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.

2.Priority of Liens.  Notwithstanding (i) the date, time, method, manner or
order of grant, attachment, or perfection of any Liens granted to any Existing
Secured Parties or the Senior Collateral Agent in respect of all or any portion
of the Collateral, (ii) the order or time of filing or recordation of any
document or instrument for perfecting the Liens in favor of any Existing Secured
Party or the Senior Collateral Agent in any Collateral, (iii) any provision of
the UCC, any other applicable law, any of the Existing Documents or any of the
Senior Documents, (iv) whether any of the Liens referred in the foregoing
clauses (i) and (ii) are valid, perfected, enforceable, void, avoidable,
subordinated, disputed, or allowed, or (v) any other circumstance whatsoever,
the Parties hereby agree that:

a.except as expressly set forth in Section 2c hereof, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of the
Existing Secured Parties to secure all or any portion of the Existing
Indebtedness shall in all respects be junior and subordinate to all Liens in all
or any portion of the Collateral granted to the Senior Collateral Agent to
secure all or any portion of the Senior Indebtedness.

b.except as expressly set forth in Section 2c hereof, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of the
Senior Collateral Agent to

-5-

 

--------------------------------------------------------------------------------

 

secure all or any portion of the Senior Indebtedness shall in all respects be
senior and prior to all Liens in all or any portion of the Collateral granted to
any Existing Secured Party to secure all or any portion of the Existing
Indebtedness.

c.Notwithstanding anything in this Agreement to the contrary, any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Existing Secured Party to the extent such Liens secure all or any
portion of the Existing Indebtedness shall be pari passu and of equal priority
with all Liens granted to Senior Collateral Agent to secure all or any portion
of the Senior Indebtedness to a maximum amount equal, at any given time, to the
aggregate principal amount of the Existing Notes then outstanding which amount
as of the date hereof is $786,124.68.  For the avoidance of doubt, to the extent
the Existing Indebtedness exceeds $786,124.68 (as reduced, on a
dollar-for-dollar basis upon any repayment or conversion into Common Stock of
such Existing Indebtedness on or after the date hereof (each, an “Existing
Indebtedness Basket Reduction”), this Section 2c shall not apply, and any Lien
in respect of all or any portion of the Collateral now or hereafter held by or
on behalf of Senior Collateral Agent to the extent such Liens secure all or any
portion of the Senior Indebtedness shall in all respects be senior and prior to
all Liens granted to any Existing Secured Party to secure all of any portion of
the Existing Indebtedness.  The portion of the Existing Indebtedness (as reduced
upon any Existing Indebtedness Basket Reduction) that is treated as pari passu
with the Senior Indebtedness under this Section 2c is herein referred to as the
“Existing Pari Passu Indebtedness”.  All other Existing Indebtedness is herein
referred to as the “Existing Junior Indebtedness”.

d.Each Existing Secured Party acknowledges and agrees that all Liens granted to
such Existing Secured Party in respect of all or any portion of the Collateral
securing all or any portion of the Existing Indebtedness shall be automatically
terminated upon the payment in full of the Existing Indebtedness and the Senior
Collateral Agent is hereby authorized to execute, deliver, file, register and
record any and all documents, certificates and instruments necessary or
appropriate to evidence or effectuate the release and termination of Liens
granted to any Existing Secured Party with respect to any and all Existing
Indebtedness, including without limitation UCC termination statements, and such
Existing Secured Party shall execute and deliver any documents, certificates and
instruments reasonably requested by Senior Collateral Agent in order to evidence
or effectuate the release and termination of all Liens.

3.Subordination and Standstill.

a.Payment Subordination.  Except as set forth in Section 4 of this Agreement,
unless and until the Discharge of the Senior Indebtedness shall have occurred,
no Existing Secured Party shall accept, take or receive, by payment, in cash or
in kind, by way of setoff, or in any other manner, from the Obligor the whole or
any part of any sums which may now or hereafter be owing to any Existing Secured
Party on account of the Existing Indebtedness.

b.Remedies Standstill.

(1)So long as the Discharge of the Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced, the Senior Collateral Agent
and the other Senior Secured Parties shall have the exclusive right to the
Exercise of Secured

-6-

 

--------------------------------------------------------------------------------

 

Creditor Remedies and to otherwise enforce rights and remedies with respect to
the Collateral, in each case, without consultation with or the consent of any
Existing Secured Party and no Existing Secured Party shall at any time, without
the prior written consent of Senior Collateral Agent: (A) accelerate, demand or
otherwise make due and payable prior to the original due date thereof any
portion of the Existing Indebtedness; (B) commence, prosecute, or participate in
any lawsuit, action, or proceeding, whether private, judicial, equitable,
administrative or otherwise (including any bankruptcy case against the Obligor
or the Obligor’s assets); provided that, as more fully set forth in Section 5
hereof, an Existing Secured Party may (1) vote, file a proof of claim (such
proof of claim to indicate the subordination set forth herein), (2) otherwise
act with respect to the Existing Indebtedness in any Insolvency Proceeding
involving the Obligor, (3) correct any mistake or ambiguity in any Existing
Document, and (4) remedy or cure any defect in or lapse of perfection of the
Lien of such Existing Secured Party with respect to the Existing Indebtedness in
the Collateral; (C) Exercise Any Secured Creditor Remedies or exercise any
rights or remedies as against the Obligor’s assets; (D) possess any assets of
the Obligor, send any notice to or otherwise seek to obtain payment directly
from any account debtor of the Obligor, sue for an attachment, an injunction, a
keeper, a receiver or any other legal or equitable remedy, exercise any rights
of set off or recoupment as against the Obligor, or otherwise take any action
whatsoever, directly or indirectly to collect any amounts on account of the
Existing Indebtedness from the Obligor or any of its assets; or (E) commence or
cause to be commenced or join with any creditor in commencing any Insolvency
Proceeding against the Obligor. Except as set forth in Section 5 hereof, unless
and until the Discharge of the Senior Indebtedness has occurred, the sole right
of the Existing Secured parties with respect to the Collateral shall be to
receive the Proceeds of the Collateral, if any, in accordance with the priority
set forth in Section 7 hereof.

(2)Notwithstanding anything to the contrary contained herein, no Existing
Secured Party shall be prohibited at any time, whether upon the occurrence of an
Event of Default or otherwise, from delivering any notice of default to the
Obligor, and the existence of any such Event of Default shall not prevent, abate
or delay the running of any applicable cure period under the Existing Documents
following any Event of Default or notice of default thereunder.  

c.Waiver of Right to Contest Indebtedness.  Each Party agrees that it shall not,
and it hereby waives any right to, take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Existing Secured Parties or Senior Collateral Agent in any Collateral,
the validity, priority, enforceability or allowance of any of the claims of the
Existing Secured Parties or Senior Collateral Agent against the Obligor or the
validity or enforceability of this Agreement or any of the provisions
hereof.  Each Existing Secured Party agrees that it will not take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by Senior Collateral Agent, including any public or private sale, lease,
exchange, transfer, or other disposition of any Collateral, whether by
foreclosure or otherwise.  Each Existing Secured Party hereby waives any and all
rights it may have as lien creditor or otherwise to contest, protest, object to
or interfere with the manner in which Senior Collateral Agent seeks to enforce
the Liens in any Collateral (it being understood and agreed that the terms of
this Agreement shall govern with respect to the Collateral even if any portion
of the Liens securing

-7-

 

--------------------------------------------------------------------------------

 

the obligations owed to any such Party or Person are avoided, disallowed, set
aside, or otherwise invalidated in any Insolvency Proceeding, judicial
proceeding or otherwise).

d.Acknowledgement of Liens.  Each Party acknowledges and agrees that the
Existing Secured Parties and Senior Collateral Agent have been granted Liens
upon all of the Collateral in which such Party has been granted Liens and hereby
consents thereto.  After the date hereof, each Party agrees that none of the
Existing Secured Parties or Senior Collateral Agent shall obtain a Lien on any
asset or Collateral to secure all or any portion of the Indebtedness owed to it
unless concurrently therewith, the other obtains (or declines to obtain in
writing, in its sole discretion) a Lien on such asset or Collateral and the
Parties hereby agree that all such Liens are and will be subject to this
Agreement.  

e.Agent for Perfection.  Each Existing Secured Party and Senior Collateral Agent
each agree to hold all Control Collateral and Cash Collateral, as applicable, in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for the other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3e.  None of the Existing Secured Party or the Senior Collateral Agent,
as applicable, shall have any obligation whatsoever to the other to assure that
the Control Collateral is genuine or owned by the Obligor or any other Person or
to preserve their respective rights or benefits or those of any Person.  The
duties or responsibilities of the Parties under this Section 3e are and shall be
limited solely to holding or maintaining control of the Control Collateral and
the Cash Collateral as agent for the other for purposes of perfecting the Liens
held by the other, as applicable.  No Party is or shall be deemed to be a
fiduciary of any kind for the other Parties or any other Person.  If the Senior
Indebtedness is Discharged prior to the Existing Indebtedness then the Obligor
hereby instructs Senior Collateral Agent to, within a reasonable period of time
after such Discharge, deliver all Control Collateral and Cash Collateral of the
Obligor previously delivered to, and in the possession of, Senior Collateral
Agent to Existing Collateral Agent.  If the Existing Indebtedness is Discharged
prior to the Senior Indebtedness then the Obligor hereby instructs Existing
Secured Parties to, within a reasonable period of time after such Discharge,
deliver all Control Collateral and Cash Collateral of the Obligor previously
delivered to, and in the possession of, Existing Secured Parties to Senior
Collateral Agent.

f.Liens upon Dispositions.  Without limiting any other provision of this
Agreement, if all or any part of the Collateral is sold or disposed of in any
manner by or with the written consent of Senior Collateral Agent, then (i) any
such sale or disposition shall be made free and clear of any and all Liens in
such Collateral granted to any Existing Secured Party, (ii) the Proceeds of any
such sale or disposition will be applied in accordance with Section 7 hereof,
(iii) Senior Collateral Agent is hereby authorized to execute, deliver, file,
register and record any and all documents, certificates and instruments
necessary or appropriate to evidence or effectuate the release and termination
of Liens granted to any Existing Secured Party with respect to any and all
Indebtedness, including without limitation UCC termination statements, and (iv)
the Existing Secured Parties will execute and deliver any documents,
certificates and instruments reasonably requested by Senior Collateral Agent or
the Person to which such Collateral has been sold or disposed of in order to
evidence or effectuate the release and termination of the Liens in such
Collateral.

-8-

 

--------------------------------------------------------------------------------

 

g.Modification of Existing Indebtedness.  Until the Discharge of the Senior
Indebtedness, no Existing Secured Party shall, without the prior written consent
of Senior Collateral Agent, agree to any amendment, modification, assignment, or
supplement of any Existing Document, including any amendment, modification or
supplement that would (a) increase the amount of the Existing Indebtedness, (b)
increase any interest rate margin with respect to the Existing Indebtedness, (c)
shorten the final maturity or termination date, or require any amortization of
the Existing Indebtedness other than as expressly set forth in the Existing
Documents (as in effect on the date hereof), (d) add or make more restrictive
any financial covenants or events of default under the Existing Documents (as in
effect on the date hereof), (e) prohibit the making of any payment or the
performance of any obligation by the Obligor under the Senior Documents, or (f)
result in (i) a change of the Existing Collateral Agent or (ii) any sale,
assignment or transfer, in whole or in part, of any Existing Indebtedness or
Existing Document or any rights or obligations thereunder.

h.No Defaults; Notification of Default. Each Existing Secured Party hereby (i)
consents to the Senior Notes, the other Senior Documents and agrees that the
Obligor’s execution and delivery of the Senior Documents and performance of the
transactions contemplated therein will not constitute a default or event of
default under the Existing Documents, and (ii) agrees to promptly notify Senior
Collateral Agent in writing of any default or event of default under the
Existing Documents.

4.Permitted Payments.

a.Payment Restrictions.  Until the Discharge of the Senior Indebtedness and the
Discharge of the Existing Pari Passu Indebtedness shall have occurred, all
payments and distributions of any kind or character (whether in cash,
securities, assets, by set-off or otherwise, including any payment that may be
payable by reason of the payment of any other Indebtedness of the Obligor being
subordinated to the payment of such Indebtedness) or otherwise on account of the
Senior Indebtedness or the Existing Pari Passu Indebtedness shall be made on a
Pro Rata Pari Passu Basis.  Until the Discharge of the Senior Indebtedness shall
have occurred, no payment or distribution (other than payments in kind) of any
kind or character (whether in cash, securities, assets, by set-off, or
otherwise, including any payment that may be payable by reason of the payment of
any other Indebtedness of the Obligor being subordinated to the payment of such
Indebtedness) or otherwise on account of the Existing Junior Indebtedness shall
be made by or on behalf of the Obligor, and no Party or Person to whom the
Existing Junior Indebtedness is owed will ask, demand, sue for, take, or receive
any such payment, directly or indirectly, from or on behalf of the
Obligor.  Notwithstanding anything in this Section 4a to the contrary, (i) the
Obligor may make, and the Existing Secured Parties and the Senior Secured
Parties may receive, upon the scheduled maturity date of any Indebtedness all
payments necessary to Discharge such Indebtedness, and (ii) the Obligor may
make, and the Existing Secured Parties and the Senior Secured Parties may
receive, regularly scheduled payments of amortized principal and interest in
respect of Existing Indebtedness and Senior Indebtedness pursuant to the terms
of the documentation regarding such Indebtedness (as in effect on the date
hereof), provided that, no payments may be made to any Existing Secured Party
under this Section 4a if any default or event of default exists under the Senior
Documents or would result after giving effect to such payment.

-9-

 

--------------------------------------------------------------------------------

 

b.No Prepayment or Acceleration of Junior Indebtedness.  Except as expressly set
forth in Section 3a or Section 3b of this Agreement, no Existing Secured Party
shall take, accept or receive any payment or prepayment of the principal of any
Existing Indebtedness, any payments resulting from any breach or default under
any of the documents relating to the Existing Indebtedness, any prepayment as a
result of the acceleration of any amounts due under any Existing Document, or
any other direct or indirect payments or distributions whatsoever on account of
the Existing Indebtedness. In the event that, notwithstanding the terms of the
foregoing Section 3, the Obligor shall make any prohibited payment to any
Existing Secured Party, then and in such event the turn-over and other
obligations of the Parties set forth in Section 5 or Section 6, as the case may
be, shall apply.

5.Insolvency Proceedings.

a.Continuing Priority.  This Agreement is intended to be enforceable as a
subordination agreement notwithstanding the commencement of any Insolvency
Proceeding, including under Bankruptcy Code Section 510 and any comparable
provision of otherwise applicable law.  In the event of any Insolvency
Proceeding relative to the Obligor or any arrangement, adjustment, composition
or relief of the Obligor or the Obligor’s debts or any marshaling of the assets
of the Obligor, then, in each case:  (i) all Existing Pari Passu Indebtedness
and all Senior Indebtedness shall first be paid, on a Pro Rata Pari Passu Basis,
in full in cash before any payment is made from the Obligor on account of the
Existing Junior Indebtedness; (ii) all Senior Indebtedness shall first be paid
in full in cash before any payment is made from the Obligor on account of the
Existing Junior Indebtedness; and (iii) any payment or distribution of any kind
or character (whether in cash, securities, assets, by set-off, or otherwise) to
which any Party or Person would be entitled but for the provisions of this
Section 5a (including any payment or distribution which may be payable or
deliverable to such Party or Person by reason of the payment of any other
Indebtedness of the Obligor or its subsidiaries being subordinated to payment of
any of the foregoing) shall be paid or delivered by the Person making such
payment or distribution, whether a trustee in bankruptcy, a receiver, a
liquidating trustee, or otherwise, directly to the Party or Parties entitled to
such payment or distribution under this Section 5a to the extent necessary to
make payment in full of any amounts remaining unpaid.  If, in the circumstances
contemplated by this Section 5a, and notwithstanding the foregoing provisions of
this Section 5a, any Party shall have received any payment or distribution of
any kind or character (whether in cash, securities, assets, by setoff, or
otherwise) that it is not entitled to receive under the foregoing provisions,
then and in such event such payment or distribution shall be segregated and held
in trust for the benefit of and immediately shall be paid over to the Party or
Parties entitled to such payment or distribution under this Section 5a.

b.Proof of Claim.  Subject to the restrictions set forth in the following
sentence and in Section 5d, in the event of any Insolvency Proceeding involving
the Obligor or any property of the Obligor, each of the Existing Secured Parties
and Senior Collateral Agent shall retain its respective rights to vote and
otherwise act with respect to any or all Indebtedness relating to it.  If any
Existing Secured Party does not file a proper claim or proof of debt or other
document or amendment thereof in the form required in any Insolvency Proceeding
prior to 20 days before the expiration of time to file such claim or other
document or amendment thereof or fails to vote any such claim in any Insolvency
Proceeding prior to 10 days before the expiration of the time to

-10-

 

--------------------------------------------------------------------------------

 

vote any such claim, then Senior Collateral Agent shall have the right (but not
the obligation) in any such Insolvency Proceeding, and each Existing Secured
Party hereby irrevocably appoints Senior Collateral Agent as such Existing
Secured Party’s lawful attorney in fact to file and prove all claims therefor
and vote such claim in any such Insolvency Proceeding.

c.Reinstatement.  If any Existing Secured Party or Senior Collateral Agent is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
any amount with respect to any of the Indebtedness (a “Recovery”) to the estate
or to any creditor or representative of the Obligor or any other Person, then
the relevant Indebtedness relating to such Party shall be reinstated to the
extent of such Recovery.  If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties hereto from such date of
reinstatement.  All rights, interests, agreements, and obligations of the
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of any Insolvency Proceeding by or against the Obligor
or any other Person and irrespective of any other circumstance which otherwise
might constitute a defense available to, or a discharge of the Obligor or any
other Person.  No priority or right of any Existing Secured Party or Senior
Collateral Agent with respect to the Indebtedness shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
the Obligor or any other Person or by the noncompliance by any Person with the
terms, provisions, or covenants of the Existing Documents or the Senior
Documents regardless of any knowledge thereof which such Party may have.

d.DIP Financing.  If the Obligor shall be subject to any Insolvency Proceeding
and the Senior Collateral Agent shall desire, prior to the Discharge of all
Indebtedness to permit the use of cash collateral or to permit the Obligor to
obtain financing (collectively, “DIP Financing”) under Section 363 or Section
364 of the Bankruptcy Code (or any similar provision under the law applicable to
any Insolvency Proceeding) to be secured by all or any portion of the
Collateral, then each Existing Secured Party agrees that it will raise no
objection to such DIP Financing and will not request adequate protection (other
than adequate protection consisting of a Lien or claim that is subordinated to
the Lien or claim of Senior Collateral Agent entitled to priority over the Lien
or claim of such Party under Sections 2 and 3 hereof, as the case may be, at
least to the extent set forth in this Agreement) or any other relief in
connection with its or their interest in any such Collateral and hereby waives
any right it may otherwise have to adequate protection of its interest in the
Collateral.  Each Existing Secured Party hereby agrees that its Liens in the
Collateral shall be subordinated to such DIP Financing (and all obligations
relating thereto) to the extent and upon the terms and conditions specified in
this Agreement.

e.Other Waivers.  Each Existing Secured Party agrees that it shall not without
Senior Collateral Agent’s written consent, (1) seek relief from the automatic
stay of Section 362 of the Bankruptcy Code or any other stay in any Insolvency
Proceeding in respect of any portion of the Collateral, (2) propose any plan of
reorganization or file any motion or pleading in support of any motion or plan
that would challenge the enforceability of any of the Senior Indebtedness, (3)
directly or indirectly oppose any relief requested or supported by Senior
Collateral Agent in connection with any sale or other disposition free and clear
of the Liens of any Existing Secured Party under Bankruptcy Code Section 363(f)
or any other similar provision of applicable law so

-11-

 

--------------------------------------------------------------------------------

 

long as the net cash proceeds of such sale are used to permanently repay the
then-outstanding Indebtedness which is entitled to priority under Sections 2
and 3 hereof, or (4) seek or request any adequate protection of its Liens.

6.Payments Contrary to Agreement.  Except as permitted in Sections 2, 3 and 4
hereof, and subject to Section 5 hereof, if at any time, any Existing Secured
Party or Senior Collateral Agent receives any payment or distribution of any
kind or character, whether as a result of an Exercise of Secured Creditor
Remedies or otherwise, whether in cash, property or securities, from or of any
assets of the Obligor (or the Obligor’s subsidiaries) (irrespective of whether
such payment or distribution was of Collateral, of Proceeds thereof or of any
other assets of the Obligor or such subsidiary) which such Party was not
entitled to receive under this Agreement, such Party shall be deemed to receive
and hold the same in trust as trustee for the benefit of the Party entitled to
receive such payment, distribution or proceeds under this Agreement, and shall
forthwith deliver such payment, distribution, or proceeds to such Party in
precisely the form received (except for an endorsement or assignment where
necessary), for application on any of the Indebtedness owed to such Party,
whether then due or yet to become due.  In the event of the failure of any Party
or Person to make any such endorsement or assignment to such other Party, such
other Party entitled to such payment, distribution or proceeds and any of its
officers or agents are hereby irrevocably authorized to make such endorsement or
assignment and each Party hereby irrevocably appoints the Party which is
entitled to receive any such payment, distribution or proceeds under this
Agreement as the lawful attorney in fact of such Party and any Person for which
it is acting as agent for the purpose of enabling such attorney-in-fact to make
such endorsement or assignment in the name of such Party or Person.

7.Application of Proceeds of Collateral.  All Collateral and all Proceeds,
received by any Existing Secured Party or Senior Collateral Agent in connection
with any Exercise of Secured Creditor Remedies shall be applied:

first, to the payment of costs and expenses of Senior Collateral Agent in
connection with the Exercise of Secured Creditor Remedies until such costs and
expenses are paid in full;

second, to the payment of Senior Indebtedness in accordance with the Senior
Documents and the Existing Pari Passu Indebtedness in accordance with the
Existing Documents, on a Pro Rata Pari Passu Basis, until the Senior
Indebtedness and the Existing Pari Passu Indebtedness are paid in full;

third, to the payment of costs and expenses of Existing Secured Parties in
connection with the Exercise of Secured Creditor Remedies until such costs and
expenses are paid in full; and

fourth, to the payment of the Existing Junior Indebtedness in accordance with
the Existing Documents.

-12-

 

--------------------------------------------------------------------------------

 

8.Representations.  Each Party represents and warrants to the other Parties that
it has the requisite power and authority to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and any Person for
which it is acting as agent.

9.Amendments.  No amendment or waiver of any provision of this Agreement nor
consent to any departure by any party hereto shall be effective unless it is in
a written agreement executed by the Senior Collateral Agent and Existing
Collateral Agent, provided that, no such agreement shall amend, modify or
otherwise affect the rights and obligations of the Obligor without the Obligor’s
written consent. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

10.Information Concerning Financial Condition.  Each of the Existing Secured
Parties and Senior Collateral Agent hereby assume responsibility for keeping
itself informed of the financial condition of the Obligor and of all other
circumstances bearing upon the risk of nonpayment of the Indebtedness relating
to it, and agrees that the other has no or shall have no duty to advise it for
information known to the other regarding such condition or any such
circumstances.  In the event any Existing Secured Party or Senior Collateral
Agent, in its sole discretion, undertakes, at any time or from time to time, to
provide any such information to the other, then such Party shall be under no
obligation (i) to provide any such information to the other on any subsequent
occasion, (ii) to undertake any investigation, or (iii) to disclose any
information which, pursuant to its commercial finance practices, it wishes to
maintain confidential.  The Existing Secured Parties and Senior Collateral Agent
each acknowledge and agree that the other has not made any warranties or
representations with respect to the legality, validity, enforceability,
collectability or perfection of any of the Indebtedness, or any Liens or
security interests held in connection therewith.

11.Third Party Beneficiaries.  This Agreement is solely for the benefit of the
Existing Secured Party, the Senior Collateral Agent, the other Senior Secured
Parties, and their respective permitted successors and assigns, and neither the
Obligor nor any other Persons are intended to be a third party beneficiary
hereunder or to have any right, benefit, priority or interest under, or because
of the existence of, or to have any right to enforce, this Agreement.  

12.No Impairment.  Nothing in this Agreement is intended to or shall impair, as
between the Obligor and the Existing Secured Parties or the Senior Secured
Parties, the obligations of the Obligor, which are absolute and unconditional,
to pay the Indebtedness as and when the same shall become due and payable in
accordance with its terms, or affect the relative rights of the Parties, and
creditors of the Obligor other than as explicitly set forth herein.

13.Subrogation.  After the Discharge of the Senior Indebtedness, the Existing
Secured Parties shall be subrogated to the rights of the Senior Collateral Agent
to the extent that distributions otherwise payable to Existing Secured Parties
have been applied to the payment of the Senior Indebtedness in accordance with
the provisions of this Agreement.  Neither Senior Collateral Agent nor the
Existing Secured Parties shall be liable for any loss to, or impairment of, any
subrogation rights held by the other.

14.Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed

-13-

 

--------------------------------------------------------------------------------

 

to have been delivered (a) upon receipt, when delivered personally, (b) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or electronic mail (provided that such sent email is kept on file (whether
electronically or otherwise) by the sending Party and the sending Party does not
receive an automatically generated message from the recipient’s email server
that such e-mail could not be delivered to such recipient), or (c) one (1)
business day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the Party to receive the
same at the address set forth beneath its signature to this Agreement, or as to
any Party at such other address as shall be designated by such Party in a
written notice to the other parties complying as to delivery with the terms of
this Section 14.

15.Consent to Jurisdiction; Waiver of Jury Trial and Other Waivers.  Each Party
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Nothing contained herein shall be deemed or operate to preclude the Senior
Collateral Agent or the Existing Secured Parties from bringing suit or taking
other legal action against the Obligor in any other jurisdiction to collect on
the Obligor’s obligations to such Party or to enforce a judgment or other court
ruling in favor of such Party. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

16.Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  

17.Successors and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of the Parties’ respective successors and assigns permitted under
this Agreement.

18.Integrated Agreement.  This Agreement sets forth the entire understanding of
the parties with respect to the within matters and may not be modified or
amended except upon a writing signed by all parties.

19.Authority. Each of the parties hereto certifies that such party has all
necessary authority to execute this Agreement.

-14-

 

--------------------------------------------------------------------------------

 

20.Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

21.Headings. The headings contained in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

22.Severability.  Any provision of this Agreement that is prohibited by law or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision.  To the extent
permissible, the parties waive any law that prohibits any provision of this
Agreement or renders any provision hereof unenforceable.

23.Conflicts.  To the extent that there is a conflict or inconsistency between
any provision hereof, on the one hand, and any provision of any document
relating to any of the Indebtedness, on the other hand, this Agreement shall
control and prevail.

24.Existing Secured Parties Representations.

a.The Existing Collateral Agent represents and warrants to the Senior Collateral
Agent that, as of the date hereof, Exhibit A hereto contains true and complete
copies of all Existing Documents to which the Existing Collateral Agent is a
party or which otherwise evidence any obligation owed to the Existing Collateral
Agent (including any financing statements or other Lien filings in respect of
the Existing Indebtedness), none of which have been amended, modified or
rescinded and are in full force and effect on the date hereof.

b.Each Existing Noteholder represents and warrants to the Senior Collateral
Agent that, as of the date hereof (a) set forth on such Existing Noteholder’s
signature page hereto is the aggregate outstanding amount (principal, interest
and all other amounts) represented by such Existing Noteholder’s Existing Notes,
(b) the signatory of such Existing Noteholder’s signature page hereto is duly
authorized to enter into this Agreement on behalf of such Existing Noteholder,
and (c) Exhibit B hereto contains true and complete copies all Existing
Documents to which such Existing Noteholder is a party or which otherwise
evidence any obligation owed to the Existing Noteholder (including any financing
statements or other Lien filings in respect of the Existing Indebtedness), none
of which have been amended, modified or rescinded and are in full force and
effect on the date hereof.

25.Legend. Each Existing Secured Party and the Obligor shall conspicuously mark
each Existing Document with the following legend:

“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE

-15-

 

--------------------------------------------------------------------------------

 

INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF APRIL 20, 2020 (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG ALTO OPPORTUNITY MASTER FUND, SPC - SEGREGATED
MASTER PORTFOLIO B, AS SENIOR COLLATERAL AGENT, KENNETH POTASHNER, AS EXISTING
COLLATERAL AGENT, THE EXISTING NOTEHOLDERS PARTY THERETO, AND ONE STOP SYSTEMS,
INC., AS OBLIGOR. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS DOCUMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.”

By the execution of this Agreement, the Existing Secured Parties hereby
authorize Senior Collateral Agent to amend any financing statements or other
Lien filings filed by or on behalf of any Existing Secured Party against the
Obligor as follows:

“The security interest of the Secured Party in any assets of the Debtor is
subject to the provisions set forth in that certain Intercreditor and
Subordination Agreement, by and among the Secured Party, the Debtor, ALTO
OPPORTUNITY MASTER FUND, SPC - SEGREGATED MASTER PORTFOLIO B as Senior
Collateral Agent (“Senior Agent”), and the other parties party thereto,
notwithstanding the respective dates of attachment of perfection of the security
interests of the Secured Party and Senior Agent.”

 

[Remainder of page left intentionally blank]

 

-16-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

ALTO OPPORTUNITY MASTER FUND, SPC - SEGREGATED MASTER PORTFOLIO B, as Senior
Collateral Agent

 

 

 

By:

Name:

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 




Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

 

 

Kenneth Potashner, as Existing Collateral Agent

 

 

 

 

Address for Notices:

 

 

 

 




Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

_____________, as Existing Noteholder

 

 

 

By:

Name:

Title:

 

 

 

Address for Notices:

 

 

 

Existing Note Aggregate Amount Outstanding:  $

 

 

 

 

 

 

 

 

 

 

 

 




Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

ONE STOP SYSTEMS, INC., as Obligor

 

 

 

By:

Name:David Raun

Title:Interim Chief Executive Officer

 

 

 

Address for Notices:

 

2235 Enterprise St. #110

Escondido, California 92029

 

 

 

 

 

 

Signature Page

 